Citation Nr: 1814426	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-15 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1969 to February 1971. 

This matter comes before on appeal before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2017. 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required on his part. 


REMAND

The Veteran and his spouse testified at a Board hearing in March 2017.  The Veteran testified he cannot perform sexually at all.  The Veteran's spouse testified that the Veteran's penis is deformed.  The Veteran agreed with his wife that his penis was deformed.  The Veteran's wife testified that his penis had changed and looked different after the seed implant (prostate cancer treatment). The Board notes that a treatment note from West Primary Urgent Care dated March 2010 notes that the Veteran had seed implants to treat his prostate cancer.  The Veteran had a VA examination in February 2011, but no penile deformity was found at that time.  It is also unclear from the Veteran's spouse's testimony whether the Veteran has had seed implant treatment since the February 2011 examination.  The Veteran claims his condition has worsened.  The Board is of the opinion that a VA examination is required to determine if the Veteran currently has penile deformity.  Any outstanding medical records should be obtained, including those pertaining to any seed implant treatment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA and non-VA treatment records. 

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination to address the current severity of the Veteran's erectile dysfunction. 

Provide the Veteran's claims file, to include all electronic files, to the VA examiner for review.  Following examination, the examiner should state whether the Veteran has any penile deformity and, if so, the etiology of the deformity. 

3. Then, readjudicate the claim on appeal.  If the matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

